Citation Nr: 1504554	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The August 2012 rating decision also denied increased ratings for bilateral hearing loss and tinnitus.  The Veteran entered a notice of disagreement as to such denials and a statement of the case was issued in December 2012.  However, in his January 2013 substantive appeal, the Veteran clearly indicated that he only wished to appeal the issues of increased ratings for coronary artery disease and PTSD, and entitlement to a TDIU.  As such, the issues of increased ratings for bilateral hearing loss and tinnitus are not properly before the Board.  See Evans v. Shinseki, 25 Vet. App. 7, 14-15 (2011).

In June 2014, the Veteran and his spouse testified at Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  In September 2014, additional VA treatment records were associated with the record along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of these records.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.     

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Board hearing transcript and additional VA treatment records dated through September 2013, which were considered in the December 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board observes that, at the June 2014 Board hearing, the Veteran testified that he had previously been in receipt of disability benefits from the Social Security Administration (SSA) for his heart and mental health disabilities before turning age 65.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the record shows that the Veteran was last afforded VA examinations to evaluate the severity of his coronary artery disease and PTSD, to include the functional impact such have on his employability, in December 2012 and June 2012, respectively.  However, in his hearing testimony, the Veteran reported that his symptoms had gotten worse and further testified about his inability to work.  Moreover, a March 2014 mental health record indicated an increase in the severity of the Veteran's PTSD since the last evaluation.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's coronary artery disease and PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ pending the readjudication of his increased rating claims.  

Relevant to his TDIU claim, the Veteran has reported that he last worked in 2007 as a maintenance personnel/groundskeeper for a large church.  As such, it appears that he has been unemployed throughout the course of the appeal.  Moreover, the Veteran has met the scheduler criteria for a TDIU throughout the course of the appeal as he has had at least one disability rated at 40 percent or more, and his additional disabilities have resulted in a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a).  Additionally and importantly, there is evidence that the Veteran's coronary artery disease and PTSD has affected his employability during the appeal period.  In this regard, the Veteran has testified that he was previously in receipt of SSA disability benefits for these disabilities.  

Nevertheless, the Board observes that the June 2012 VA examiner did not offer a rationale for finding that the Veteran's PTSD did not impact his employment.  Likewise, the December 2012 VA examiner determined that the Veteran's cardiac disability did not appear to limit his employability, but again failed to provide a rationale.  Nevertheless, a June 2012 VA general medical examination report indicated that the Veteran would be unable to obtain any employment requiring physical activity, but could do sedentary functions.  However, again, no clear rationale was provided and it does not appear that the examiner considered the Veteran's work history of being a maintenance person, which appears to be a physical type of job.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, in connection with the Veteran's VA examinations, the VA examiners should be requested to render a medical opinion regarding the functional impact the Veteran's service-connected coronary artery disease and PTSD had on his employability from the date of claim for an increased rating, May 22, 2012.  Additionally, the Veteran should also be afforded appropriate VA examinations with opinions to determine the functional impact the Veteran's other service-connected disabilities, diabetes mellitus, type II, tinnitus, and bilateral hearing loss, have on his employability.  In this regard, an August 2012 VA examination report for hearing loss indicated that the Veteran's hearing loss did impact his ability to work because he reported that he could not understand what people say.  However, no further discussion was provided.  

Moreover, the Veteran should also be requested to complete an Application for Increased Compensation Based on Unemployability, (VA Form 21-8940), in order to obtain and accurate work and education history.  

Furthermore, the AOJ sent a notification letter to the Veteran in June 2012, which informed him of the information and evidence needed to substantiate a claim for a TDIU as well as increased ratings for hearing loss and tinnitus.  However, the letter did not provide the information and evidence necessary to substantiate the claims currently on appeal for coronary artery disease and PTSD.  Thus, in light of the need to remand for other matters, the AOJ should send a corrective VCAA notice to the Veteran.

Lastly, the record shows that the Veteran receives continuous treatment at the VA.  The most recent treatment records associated with the claims file are dated from March 2014.  In light of the need to remand, additional ongoing VA treatment records should also be obtained.  See 38 U.S.C.A.  § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice informing him of the information and evidence necessary to substantiate his increased rating claims for coronary artery disease and PTSD as well as assignment of an effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the Veteran complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), to specifically include the exact date when he became unemployed and his work and education history.   

3.  Contact Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Obtain the Veteran's VA treatment records dated from March 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.   § 3.159(e).  

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his coronary artery disease.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's coronary artery disease symptomatology, to include findings of the Veteran's workload in METs as well as whether the Veteran has left ventricular dysfunction with an ejection fraction of less than 50 percent.  

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's coronary artery disease has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed by the examiner should be accompanied by a complete rationale.  

6.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's PTSD symptomatology, to include the impact on his social and occupational functioning.  In addition, the examiner should assign a GAF score reflecting the PTSD symptoms.  

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's PTSD has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed by the examiner should be accompanied by a complete rationale.  

7.  After obtaining all outstanding records, the Veteran should be afforded appropriate VA examinations to address his functional impairment due to his remaining service-connected disabilities, diabetes mellitus, type II, tinnitus and bilateral hearing loss.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's other service-connected have on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

8.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




